EXHIBIT 10.54

 

FIRST AMENDMENT TO REPUBLIC PLAZA LEASE

 

This First Amendment, dated January 15, 2014, but effective as of May 1, 2014
(the “Effective Date”) is made to the Republic Plaza Lease, effectively dated
May 1, 2013 between Jaytee Properties II SPE, LLC, a Kentucky chartered limited
liability company, hereinafter referred to as “Landlord” and Republic Bank &
Trust Company, a Kentucky chartered commercial bank, hereinafter referred to as
the “Tenant”.  As parties hereto, Landlord and Tenant hereby agree to further
modify and amend their original Lease Agreement as hereafter set forth.

 

Landlord and Tenant agree that ARTICLE I.  PREMISES shall be amended and
SECTIONS 1 and 2 shall be re-stated to read as follows:

 

ARTICLE I.  PREMISES

 

SECTION 1.  Tenant leases from Landlord and Landlord leases to Tenant the
following described premises (hereinafter collectively called the “Premises”):

 

The Premises shall be comprised of approximately 10,768 square feet of rentable
office space, with 579 rentable square feet on the first floor, also know as
Suite 130 as depicted on Exhibit A and 10,189 square feet of rentable office
space located on the fifth floor as depicted in Exhibit B in Republic Plaza,
(the “Building”) located at 200 South Seventh Street in Louisville, Kentucky
40202.

 

The Premises shall also be comprised of an additional 6,057 square feet of
rentable office space located on the first floor as depicted on Exhibit C in
Republic Plaza, (the “Building”) located at 200 South Seventh Street in
Louisville, Kentucky 40202 pursuant to the First Amendment to Lease.

 

SECTION 2.  The Premises under the Lease shall be provided in tenable condition
upon completion of improvements as reasonably agreed to by the parties. 
Landlord shall provide Tenant with a Tenant Improvement allowance of
approximately $47,809.42, the equivalent of $4.44 per square foot.  Any Tenant
Improvement expense required by Tenant above this allowance shall be the sole
responsibility of Tenant.  It is projected that Tenant Improvement costs will
not exceed $376,880.00 or $35.00 per square foot or $6.57 per square foot
annualized over a five-year term.  Tenant acknowledges it has examined the
Premises and agrees to accept the Premises subject to the completion of Tenant
and Landlord improvement provisions and Landlord otherwise having the Premises
reasonably ready for Tenant’s occupancy.

 

The Premises added under the First Amendment to Lease shall be provided in
tenable condition upon completion of improvements as reasonably agreed to by the
parties.  Landlord shall provide Tenant with a Tenant Improvement allowance of
approximately $22,410.90, the equivalent of $3.70 per square foot.  Any Tenant
Improvement expense required by Tenant above this allowance shall be the sole
responsibility of Tenant. It is projected that Tenant Improvement costs will not
exceed $221,989.05 or $36.65 per square foot or $7.33 per square foot annualized
over a five-year term.  Tenant acknowledges it has examined the Premises and
agrees to accept the Premises subject to the completion of Tenant and Landlord
improvement provisions and Landlord otherwise having the Premises reasonably
ready for Tenant’s occupancy.

 

Landlord and Tenant agree that ARTICLE III. RENT-OPTION TO RENEW shall be
amended and SECTION 1 shall be re-stated to read as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE III.  RENT-OPTION TO RENEW

 

SECTION 1. Tenant shall pay to Landlord, at Landlord’s office in the Building or
at such place as Landlord may from time to time designate, effective as of the
Lease Commencement Date as Base Rent for the Premises, Eighteen Dollars and no
cents ($18.00) per square foot, said number of rentable square feet as set forth
in Article 1 above, per year (the “Base Rent”) through the five-year Term.
Tenant shall pay to Landlord, on a monthly basis, at Landlord’s office or at
such place as Landlord may from time to time designate, effective as of the
Lease Commencement Date as Rent for the Premises, the sum of Sixteen Thousand
One Hundred Fifty-two Dollars and No Cents ($16,152.00) per calendar month.

 

Tenant shall also pay to Landlord, at Landlord’s office in the Building or at
such place as Landlord may from time to time designate, as of the Effective Date
of the First Amendment to Lease as Base Rent for the additional first floor
Premises, Eighteen Dollars and no cents ($18.00) per square foot, said number of
rentable square feet as set forth in Article I, per year (the “Base Rent”)
through the remainder of the five-year Term. Tenant shall pay to Landlord, on a
monthly basis, at Landlord’s office or at such place as Landlord may from time
to time designate, effective as of the Effective Date of this First Amendment of
Lease as Rent for the additional first floor Premises, the sum of Nine Thousand
Eighty-Five Dollars and Fifty Cents ($9,085.50) per calendar month.

 

Tenant shall therefore pay to Landlord, on a monthly basis, at Landlord’s office
or at such place as Landlord may from time to time designate, effective as of
the Effective Date of this First Amendment of Lease, total Rent of Twenty-five
Thousand Two Hundred Thirty-Seven Dollars and Fifty Cents ($25,237.50) per
calendar month.

 

Executed effectively as of the first date referenced above.

 

 

Republic Bank & Trust Company

 

Jaytee Properties II SPE, LLC

 

 

 

 

 

 

 

 

BY:

/s/ Kevin Sipes

 

BY:

/s/ Steven E. Trager

 

2

--------------------------------------------------------------------------------